Citation Nr: 0900300	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  04-43 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of upper respiratory infection, to include chronic 
obstructive pulmonary disease.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.  

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
history of inguinal and cervical lymphadenopathy.  

5.  Entitlement to service connection for Guillain-Barre 
syndrome. 

6.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife and appellant's son


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to June 
1978.  

The matters of new and material evidence to reopen claims of 
service connection for residuals of upper respiratory 
infection, hypertension, and history of inguinal and cervical 
lymphadenopathy came to the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The matter of 
service connection for hepatitis C comes to the Board from a 
May 2004 rating decision of a VA RO.  A notice of 
disagreement was received in May 2004, a statement of the 
case was issued in October 2004, and a substantive appeal was 
received in December 2004.  The veteran testified at a 
hearing before the Board in June 2008.  

The issues of service connection for Guillain-Barre syndrome 
and for a total rating based on individual unemployability 
appear to be in connection with December 2006 and June 2007 
rating decisions.  A statement of the case addressing these 
issues was issued in February 2008, and a substantive appeal 
was received in April 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In July 2006, the veteran indicated that he received Social 
Security disability benefits.  It does not appear that these 
records are included in the claims file, and appropriate 
action in that regard is necessary.   

As already noted in the introduction, a statement of the case 
was issued in February 2008 with regard to the issues of 
entitlement to service connection for Guillain-Barre syndrome 
and entitlement to individual unemployability.  At the June 
2008 Board hearing, the veteran's representative stated that 
a substantive appeal of these issues was in the system, 
although it did not appear to be in the veteran's file at the 
time of the hearing.  It is not clear that evidence received 
with the substantive appeal has been reviewed by the RO, and 
action in that regard is also necessary as well as action to 
ensure that any evidence which might have been kept in a 
temporary file (as it appears that those claims were being 
processed separately by the RO) to is associated with the 
claims file.    

In Kent v. Nicholson, 20 Vet.App. 1 (2006), the Court 
addressed directives consistent with VCAA with regard to new 
and material evidence.  The Court stated that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings that 
are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service- 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be furnished a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to establish 
a disability rating and effective date for 
the claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  With regard to the 
claims to reopen, the RO should furnish an 
appropriate letter to fully comply with the 
requirements set forth in Kent v. 
Nicholson, 20 Vet.App. 1 (2006), to include 
notice to the veteran of the element or 
elements found insufficient in the previous 
denials.

2.  The RO should take appropriate action 
to request copies of any Social Security 
disability award as well as copies of the 
medical records considered in conjunction 
with any such determination.  

3.  The RO should ensure that any evidence 
included in any temporary file with regard 
to the issues of entitlement to service 
connection for Guillain-Barre syndrome and 
entitlement to individual unemployability 
and formally determine is associated with 
the claims file.  

4.  After completion of the above, the RO 
should review the entire record and 
determine if any of the benefits sought 
can be granted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



 
